Citation Nr: 0203537	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  94-41 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stab wound to the left armpit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to July 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1993 rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO granted service 
connection for residuals of a stab wound of the left armpit, 
and assigned an initial zero percent disability rating.  The 
RO also denied service connection for degenerative joint 
disease of the left shoulder.  By a rating action in April 
1994, the RO assigned a 10 percent evaluation for residuals 
of a stab wound of the left armpit effective to the date of 
claim.  This issue has been rephrased on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate or 
"staged" ratings must be assigned in initial rating claims 
where the evidence shows varying levels of disability for 
separate periods of time).  The Board remanded this case to 
the RO in October 1997 and April 1998.  In April 2002, the 
Board granted the veteran's motion to advance his case out of 
docket order based on a showing of good cause.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left 
shoulder was first manifested many years after service, and 
there is no competent medical evidence establishing that any 
disability of the left shoulder is causally related to 
service.

2.  The veteran's scar in the left axilla, which measures 
approximately 5 1/2 inches in length and 1/4 in width, is well-
healed, objectively asymptomatic, and does not result in any 
functional limitation.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1133 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. §§ 3.307(a), 3.309(a) (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of stab wound to the left armpit have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. 5107(b) 
(West Supp. 2001); 38 C.F.R. Part 4, § 4.118, Diagnostic 
Codes 7804 and 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claims on appeal.  See  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the RO has 
advised the veteran (and his representative) of the Reasons 
and Bases in denying his claims.  During the appeal period, 
the RO has obtained all records and information identified by 
the veteran as relevant to his claim on appeal.  By letter 
dated in February 1999, the veteran indicated that all 
records had been associated with the claims folder.  The RO 
has also obtained VA medical examination and opinion, based 
upon review of the claims folder, to decide the claims on 
appeal.  The Board notes that, in the most recent SSOC dated 
in March 2000, the RO denied the claim for service connection 
for degenerative joint disease of the left shoulder by 
reference to the well grounded standard.  This standard was 
eliminated by the VCAA.  It is clear from the record, 
however, that the veteran and his representative have 
provided argument regarding the merits of his claim.  On the 
facts of this case, the Board finds no prejudice in deciding 
the merits of his service connection claim.  The Board also 
finds that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his 
claims.

II.  Factual Summary

The veteran's service medical records reflect that he 
incurred a moderately severe 5-inch laceration of the left 
axilla, caused by a broken bottle, in July 1977.  His 
physical examination was otherwise unremarkable, to include a 
finding of "no joint involvement."  His wound was irrigated 
and sutured with 25 stitches.  At that time, he was placed in 
an arm sling.  He re-injured his arm in a fall one week 
later, and his arm sling was continued for another week.  A 
subsequent treatment record indicated that the wound healed 
well.  However, he complained of a progressively worsening 
sharp, excruciating pain originating from the post aspect of 
his left shoulder across and down the lateral upper arm area 
to the elbow.  His physical examination revealed a non-tender 
scar with hypesthesia to palpation over the posterior 
shoulder and triceps area.  He had an absent triceps reflex, 
and his muscle strength in abduction and adduction was a 
little weaker than the right arm.  At that time, he was given 
an assessment of a questionable peripheral nerve injury of 
the lateral cord, brachial plexus left axilla.  His other 
treatment records reflect "multiple visits" for "total 
body pain" which, according to one examiner, was suggestive 
of neurosis or malingering.  He was next seen in December 
1978 with increased but intermittent shoulder pain of 4 
months duration.  At that time, his physical examination 
revealed full range of motion (FROM) with no resistance.  
There was a slight tenderness in the post-axillary area.  He 
was given an assessment of questionable nerve entrapment 
which was treated with aspirin (ASA) and heat.  On his 
separation examination, dated in February 1979, he complained 
of a "painful or 'trick'" shoulder.  The examiner noted a 
4" scar of the left axilla, but otherwise indicated a 
"NORMAL" clinical evaluation of the "UPPER EXTREMITIES 
(Strength, range of motion)."

Post-service, a February 1982 clinical record from the Nassau 
County Medical Center revealed a notation of "healed wound" 
under the veteran's left axilla with an otherwise normal 
clinical evaluation of his extremities, motor system and 
sensory system.  

The veteran filed his claim for service connection by means 
of an Application for Compensation or Pension received on 
April 26, 1993.  His VA clinical records dated that same 
month reflect his complaint of left shoulder ache and pain, 
especially during weather changes and with upward and 
backward arm movements.  His physical findings included 
tenderness in the pectoris capsular and subcapsular areas 
without evidence of muscle wasting.  He was given an 
assessment of status post stab wound of the left axilla.  A 
June 1993 clinical record noted painful left shoulder motion, 
especially with extension and abduction.

A June 1993 VA Compensation and Pension examination reflected 
the veteran's complaint of constant, throbbing left shoulder 
pain which, he stated, was partly responsible for his lost 
working time as a program coordinator for the Nassau Economic 
Opportunity Commission.  He reported occasional numbing of 
the left hand.  He indicated that treatment with Motrin was 
not beneficial, and that he had used street drugs to cope 
with the pain.  His physical examination revealed tenderness 
of the left acromioclavicular joint with a healed scar in the 
left axilla.  The veteran would not abduct his left shoulder 
due to complaint of severe pain, and a satisfactory 
examination of the old wound area could not be performed.  In 
fact, it was noted that all attempts to examine the left 
shoulder area were met with complaints of severe pain and 
guarding.  There was no evidence of muscular atrophy or 
neurovascular deficit.  He demonstrated flexion to 
approximately 30 degrees with complaints of severe pain and 
guarding, extension to approximately 20 degrees and abduction 
to, at best, 30 degrees.  The examiner was unable to test 
internal rotation, external rotation or adduction due to 
complaint of pain.  It was noted that the veteran removed and 
reapplied his shirt with a slow, cautious and guarded motion.  
An x-ray examination revealed degenerative changes of the 
left shoulder acromioclavicular joint.  It was noted that a 
subsequent examination by an attending orthopedic examiner 
resulted in similar findings.  He was given diagnoses of 
exacerbated pain syndrome of the left shoulder, mild 
degenerative joint disease of the left shoulder, and 
residuals of healed laceration of the left axilla which could 
not be examined secondary to the veteran's resistance to 
abduction.  An additional comment was added as follows:

"After discussing this case with [the 
attending orthopedic examiner], the following 
comments are rendered:  'Accurate clinical 
examination of the left shoulder was 
impossible because of the patient's resistance 
due to pain.  We did notice, though a complete 
normal ... outline of the shoulder without 
muscle atrophy on the entire left shoulder 
region.  X-rays were normal except for mild 
degenerative joint disease of the left 
acromioclavicular joint.'"

In a rating decision dated in October 1993, the RO granted 
service connection for residuals of stab wound of the left 
axilla, and assigned an initial zero percent rating.  The RO 
also denied a claim for service connection for degenerative 
joint disease of the left shoulder.  

In a personal hearing before the RO in March 1994, the 
veteran testified that his stab wound injury to the left 
shoulder had never healed, and caused him problems with 
occasional numbness and loss of use of the left arm.  His 
scar was tender.  He noted that his service medical records 
reflected a history of nerve and bone damage.  He emphasized 
that shoulder pain first started after his in-service injury.  
His pain level was so severe that he had to resort to abusing 
drugs to relieve his pain.  He was unable to engage in 
activities such as playing ball with his children or combing 
his hair.  His wife assisted him with dressing and 
undressing.  He demonstrated that he was only able to lift 
his left shoulder to his shoulder height.  His symptoms were 
aggravated by cold and damp weather.  He no longer sought 
outpatient treatment because he was told his symptoms were 
untreatable.  

In a rating decision dated in April 1994, the RO assigned a 
10 percent evaluation for residuals of stab wound injury to 
the left shoulder effective to the date of claim.

On VA joints examination in August 1994, the veteran 
continued to complain of constant left shoulder pain which 
was exacerbated by damp weather.  He described episodes of 
left arm numbness with loss of control of arm function.  He 
also reiterated his assertion that his laceration caused 
nerve damage.  His physical examination revealed an 
approximate 15-centimeter healed scar in the posterior axilla 
to the proximal inferomedial aspect of the left arm.  No 
swelling, effusion or gross deformities of the left shoulder 
was appreciated.  He had decreased left hand grasp when 
compared to the right, but this deficiency was still 
described as fair.  The examiner was unable to appreciate a 
triceps reflex on the left.  There was no gross instability 
or atrophy.  His motor strength was slightly decreased 4/5 on 
abduction and flexion of the left shoulder.  His muscle tone 
appeared good and well developed.  There was slight 
hypesthesia to pin prick of the posterior shoulder and 
triceps.  There was no instability.  His left shoulder range 
of motion testing revealed 50 degrees of flexion, 25 degrees 
of extension, 70 degrees of abduction and 20 degrees of 
adduction.  His internal and external rotation was guarded.  
His left elbow revealed 120 degrees of flexion, neutral 
extension, and 90 degrees of pronation and supination.  His 
laboratory tests indicated negative findings for Rheumatoid 
factor, ANA and Lyme's titer.  It was noted that an August 
1994 electromyography (EMG) study reported "no 
electrodiagnostic evidence of brachial plexus injury."  He 
was given diagnoses which included status post laceration of 
the left shoulder with residual pain and decreased range of 
motion as well as acromioclavicular degenerative joint 
disease of the left shoulder.

On VA joints examination, dated in August 1999, the veteran 
reported that, since his in-service injury to the left 
shoulder, he had minimal use of his left arm because of pain 
which limited his range of motion.  He noted that he had to 
give up a career as a youth counselor because his job 
involved too much physical work.  He indicated that his pain 
was aggravated by damp and humid weather as well as 
activities such as driving and lifting.  On physical 
examination, the examiner described a horizontal scar across 
the axilla into the left posterior deltoid which measured 5 1/2 
inches in length and approximately 1/4 inch in width.  The 
veteran's range of motion of the left shoulder could not be 
tested accurately because of a great deal of voluntary 
guarding.  He offered actual resistance to the range of 
motion testing with somewhat different results each time.  
His maximum obtained values were 85 degrees of flexion and 
elevation, 70 degrees of internal rotation and 30 degrees of 
external rotation.   His deltoid strength could not be tested 
accurately but, judging by his voluntary guarding, was at 
least in the good minus to good range.  His bicep and tricep 
strength was normal.  His grip strength was good because the 
stated he was not giving full effort due to shoulder pain.  
It was noted that multiple bone spot studies conducted in 
April 1997 showed evidence of degenerative joint disease of 
the shoulders, sternoclavicular joints and knees.  X-ray 
examinations in 1994 and 1996 showed normal shoulders 
bilaterally.  The examiner also commented as follows:

Due to the severity of the guarding, weakened 
movement could not be tested objectively; 
however, the strength was at least good minus 
and possibly normal.  There was no loss of 
muscle tissue and there was also no evidence 
of muscle atrophy.  His muscularity was equal 
bilaterally.  Excess fatigability and 
coordination similarly could not be tested for 
because the patient would not allow sufficient 
movement to fatigue the joint or show any 
degree of incoordination.  The patient did 
complain of pain through limited range of 
motion and this was subjective in nature.

The examiner offered the following diagnosis:

1) Healed scar in the left axilla and 
posterior deltoid.  No erythema or subjective 
tenderness.
2) Subjective complaint of pain and 
subjectively restricted motion of the left 
shoulder of unknown etiology.  Based on 
previous films, there does not appear to be 
any asymmetric degenerative change in the left 
shoulder compared to the right.  Therefore, 
there appears to be no cause and effect 
between the injury and any arthritic changes 
in the shoulder.

On VA scar examination, dated in June 1999, the veteran 
complained that his scar was painful to touch, but was unsure 
as to whether the pain was from the actual scar or the 
underlying tissue.  Nonetheless, he attributed an inability 
to extend his left arm to his scar disability.  On 
examination, the scar was noted to be into the left axilla 
and parallel to the ground.  It was about 15 cm in length and 
dark in color.  The findings were significant for minor 
adherence, rough texture and minimal keloid formation.  
Otherwise, there was no tenderness to touch, ulceration, skin 
breakdown, elevation, depression or underlying tissue loss.  
It was noted that the scar was difficult to see except for 
the last two or three inches.  Photographs were taken and 
attached to the record.  The examiner indicated opinion that 
the scar was not limiting any function of the left arm, and 
questioned whether the improper arm extension was because of 
a joint problem.  The final diagnosis was of stab wound, left 
axilla.

III.  Service connection - degenerative joint disease left 
shoulder

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1131 (West 1991).  Arthritis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1133 (West 1991); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

The evidence in this case undoubtedly reflects the veteran's 
in-service complaints of left shoulder pain and weakness 
following his stab wound injury.  His findings were 
significant for absent triceps reflex, hypesthesia and 
reduced muscle strength which raised the question of a 
possible nerve entrapment injury.  However, the question was 
also raised as to whether the veteran was exhibiting a 
neurosis or malingering.  It is clear that the veteran's 
February 1979 separation examination and his February 1982 
examination at Nassau County Medical Center revealed normal 
clinical evaluations of his left shoulder, to include the 
motor system and sensory systems.  Mild degenerative joint 
disease of the left shoulder was first demonstrated by VA x-
ray examination in 1993, and an EMG study in 1994 ruled out 
the possibility of a brachial plexus injury.  VA medical 
examiners in 1999 found no causal connection between any 
current disability of the left shoulder and the in-service 
stab wound injury, to include a possibility of degenerative 
arthritis caused by traumatic injury.

In this case, the only evidence suggesting a causal 
relationship between any current disability of the left 
shoulder and event(s) in service consists entirely of the 
veteran's statements of record.  He argues that his stab 
wound injury to the left axilla resulted in "bone and nerve 
damage."  This contention, however, is contradicted by VA 
medical opinion which was based on review of service medical 
records, x-ray examination and EMG study.  He also reports 
that, since his in-service stab wound injury, he had 
manifested exacerbations of left arm pain and numbness of 
such severity as to result in almost complete non-use of the 
left arm.  The medical evidence, however, has found no 
objective evidence or etiology for such a disability.  The 
Board finds the veteran's descriptions of symptoms as 
unconvincing and non-persuasive when viewed in the context of 
the medical evidence of record.  His own self-diagnosis and 
theory of causation holds no probative value in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)) (lay person not competent to speak to 
matters requiring training in the medical sciences).

Based upon the above, the Board finds that the preponderance 
of the evidence establishes that the veteran's degenerative 
joint disease of the left shoulder was first manifested many 
years after service, and that there is no competent medical 
evidence that any disability of the left shoulder is causally 
related to event(s) in service.  Rather, the record only 
contains medical opinion indicating that the left shoulder 
disability is not causally related to service, and the Board 
is in no position to reach a contrary conclusion.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992). (VA must provide 
and identify the medical basis for rejecting a conclusion 
expressed by a trained medical professional).  The Board 
further notes that the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  His 
claim, therefore, must be denied.

IV.  Increased rating - residuals of stab wound to left 
shoulder

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The severity of disability resulting from a scar is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.118.  A scar is rated according to location, 
type, and characteristics.  Separate ratings may be assigned 
based upon appearance, healing, and/or impairment of function 
of the part affected.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The RO has assigned a 10 percent rating for scar of 
the left axilla region which is tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  This is the maximum rating under that diagnostic code.  
The provisions of Diagnostic Code 7803 provide for a 10 
percent rating for a scar which is superficial and poorly 
nourished with repeated ulceration.  A scar may also be rated 
based upon limitation of function of the part affected under 
Diagnostic Code 7805.  

The evidence of record demonstrates that the veteran's scar 
in the left axilla measures approximately 5 1/2 inches in 
length and 1/4 in width.  The only significant findings have 
consisted of minor adherence, rough texture and minimal 
keloid formation.  There is no medical documentation of 
drainage, ulceration or poor nourishment.  As such, the Board 
finds that the evidence of record preponderates against a 
compensable rating under Diagnostic Code 7804.  

Furthermore, the Board finds that the evidence of record 
preponderates against an increased rating under Diagnostic 
Code 7805.  By lay description, the veteran claims that his 
scar disability has interfered with the functional ability of 
his left arm ever since he left service.  An August 1994 VA 
examination did result in a diagnosis of status post 
laceration of the left shoulder with residual pain and 
decreased range of motion.  However, VA scar and joint 
examinations in 1999, which are based on review of the claims 
folder, found no evidence that the scar disability caused any 
functional disability of the left shoulder.  A review of the 
record demonstrates no findings, such as loss of muscle 
tissue or atrophy, which would be indicative of functional 
loss of use.  See 38 C.F.R. § 4.40 (2001).  The Board, 
therefore, assigns more probative weight to the VA examiner 
findings in 1999 and find that the veteran's scar disability 
does not result in any functional limitation of the left arm.

As such, the Board must deny the veteran's claim for an 
increased rating for his scar disability.  In this respect, 
the Board finds that the veteran's scar in the left axilla, 
which measures approximately 5 1/2 inches in length and 1/4 in 
width, is well-healed, objectively asymptomatic, and does not 
result in any functional limitation.  As indicated above, the 
Board finds little probative value in the veteran's 
descriptions of occasional near complete loss of use of the 
left arm due to his scar disability.  In any event, his own 
theory relating the scar disability to functional disability 
of the left arm holds no probative value.  See Espiritu, 2 
Vet. App. 492 (1992); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §3.159)).  As the 
preponderance of the evidence weighs against the claim, the 
doctrine of the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Service connection for degenerative joint disease of the left 
shoulder is denied.

An evaluation in excess of 10 percent for residuals of a stab 
wound to the left armpit is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

